Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Temnit Afework on August 4th, 2022.
The application has been amended with the following claims replacing the previously presented claims: 
IN THE CLAIMS:
1.	(CANCELLED)  

2.	(CANCELLED)  

3.	(CURRENTLY AMENDED) A double suction fan comprising:
a first ring and a second ring in parallel with each other;
an intermediate plate, between the first ring and second ring, and having a first side surface and a second side surface opposite to each other and a shaft hole passing through the first side surface and the second side surface in a center of the intermediate plate;
a plurality of first blades, each blade of the plurality of first blades extending from the first ring to the intermediate plate;
a plurality of second blades, each blade of the plurality of second blades extending from the second ring to the intermediate plate;  
a first rotating hub, on the first side surface of the intermediate plate, having a plurality of hub plates perpendicular to the first side surface of the intermediate plate around the shaft hole, and each hub plate of the plurality of hub plates of the first rotating hub having a smooth outer surface without protrusions, so that air introduced through the first ring is evenly distributed in a longitudinal direction of the plurality of first blades when the intermediate plate rotates; and
a second rotating hub, on the second side surface of the intermediate plate, having a plurality of hub plates perpendicular to the second side surface of the intermediate plate around the shaft hole, and each hub plate of the plurality of hub plates of the second rotating hub having a smooth outer surface without protrusions, so that air introduced through the second ring is evenly distributed in a longitudinal direction of the plurality of second blades when the intermediate plate rotates,
wherein, when the intermediate plate rotates, a contour formed by the plurality of hub plates of the first rotating hub forms a shape having a center portion that is higher than an edge portion of the intermediate plate, and a contour formed by the plurality of hub plates of the second rotating hub forms a shape having a center portion that is higher than the edge portion of the intermediate plate,
wherein the plurality of hub plates of the first rotating hub comprises a first plurality of circular pipes disposed concentrically around the shaft hole, and lengths of the first plurality of circular pipes become shorter from an edge of the first ring to the edge of the intermediate plate, and
the plurality of hub plates of the second rotating hub comprises a second plurality of circular pipes disposed concentrically around the shaft hole, and lengths of the second plurality of circular pipes become shorter from an edge of the second ring to the edge of the intermediate plate.

4.	(PREVIOUSLY PRESENTED) The double suction fan of claim 3, wherein 
the plurality of hub plates of the first rotating hub comprises a first circular pipe, which is among the first plurality of circular pipes, on the first side surface of the intermediate plate around the shaft hole, and a second circular pipe, which is among the first plurality of circular pipes, concentrically outside the first circular pipe on the first side surface of the intermediate plate and being shorter in length than the first circular pipe, and
the plurality of hub plates of the second rotating hub comprises a first circular pipe, which is among the second plurality of circular pipes, on the second side surface of the intermediate plate around the shaft hole, and a second circular pipe, which is among the second plurality of circular pipes, concentrically outside the first circular pipe on the second side surface of the intermediate plate and being shorter in length than the first circular pipe.

5-16.	(CANCELLED)  

17.	(PREVIOUSLY PRESENTED) The double suction fan of claim 3, wherein the first ring and the second ring, the intermediate plate, the plurality of first blades, the plurality of second blades and the first and second rotating hubs are all injection molded together as a single injection molded structure. 

18.	(PREVIOUSLY PRESENTED) The double suction fan of claim 3, wherein 
each first blade of the plurality of first blades has a same length, and a length of the first rotating hub is 1/3 to 2/3 of a length of each first blade, and 
each second blade of the plurality of second blades has a same length to that of each first blade, and a length of the second rotating hub is 1/3 to 2/3 of a length of each second blade. 
19.	(CURRENTLY AMENDED) A double suction fan comprising:
a plurality of components injection molded together as a single injection molded structure, the plurality of components including:
a first ring and a second ring in parallel with each other,
an intermediate plate, between the first ring and the second ring, and having a first side surface and a second side surface opposite to each other and a shaft hole passing through the first side surface and the second side surface in a center of the intermediate plate,
a plurality of first blades, each blade of the plurality of first blades extending from the first ring to the intermediate plate,
a plurality of second blades, each blade of the plurality of second blades extending from the second ring to the intermediate plate,
a first rotating hub, on the first side surface of the intermediate plate, having a plurality of hub plates perpendicular to the first side surface of the intermediate plate around the shaft hole, and each hub plate of the plurality of hub plates of the first rotating hub having an outer surface without protrusions, and
a second rotating hub, on the second side surface of the intermediate plate, having a plurality of hub plates perpendicular to the second side surface of the intermediate plate around the shaft hole, and each hub plate of the plurality of hub plates of the second rotating hub having an outer surface without protrusions,
wherein, when the intermediate plate rotates, a contour formed by the plurality of hub plates of the first rotating hub forms a shape having a center portion that is higher than an edge portion of the intermediate plate, and a contour formed by the plurality of hub plates of the second rotating hub forms a shape having a center portion that is higher than the edge portion of the intermediate plate,
wherein the plurality of hub plates of the first rotating hub comprises a first plurality of circular pipes disposed concentrically around the shaft hole, and lengths of the first plurality of circular pipes become shorter from an edge of the first ring to the edge of the intermediate plate, and
the plurality of hub plates of the second rotating hub comprises a second plurality of circular pipes disposed concentrically around the shaft hole, and lengths of the second plurality of circular pipes become shorter from an edge of the second ring to the edge of the intermediate plate.

20.	(CURRENTLY AMENDED) An air conditioner comprising:
first and second double suction fans, each of the first and second double suction fans including:
a first ring and a second ring in parallel with each other,
an intermediate plate, between the first ring and the second ring, and having a first side surface and a second side surface opposite to each other and a shaft hole passing through the first side surface and the second side surface in a center of the intermediate plate,
a plurality of first blades, each blade of the plurality of first blades extending from the first ring to the intermediate plate,
a plurality of second blades, each blade of the plurality of second blades extending from the second ring to the intermediate plate,  
a first rotating hub, on the first side surface of the intermediate plate, having a plurality of hub plates perpendicular to the first side surface of the intermediate plate around the shaft hole, and each hub plate of the plurality of hub plates of the first rotating hub having a smooth outer surface without protrusions, so that air introduced through the first ring is evenly distributed in a longitudinal direction of the plurality of first blades when the intermediate plate rotates, and
a second rotating hub, on the second side surface of the intermediate plate, having a plurality of hub plates perpendicular to the second side surface of the intermediate plate around the shaft hole, and each hub plate of the plurality of hub plates of the second rotating hub having a smooth outer surface without protrusions, so that air introduced through the second ring is evenly distributed in a longitudinal direction of the plurality of second blades when the intermediate plate rotates;
wherein, when the intermediate plate rotates, a contour formed by the plurality of hub plates of the first rotating hub forms a shape having a center portion that is higher than an edge portion of the intermediate plate, and a contour formed by the plurality of hub plates of the second rotating hub forms a shape having a center portion that is higher than the edge portion of the intermediate plate,
wherein the plurality of hub plates of the first rotating hub comprises a first plurality of circular pipes disposed concentrically around the shaft hole, and lengths of the first plurality of circular pipes become shorter from an edge of [[a]] the first ring to the edge of the intermediate plate, and
the plurality of hub plates of the second rotating hub comprises a second plurality of circular pipes disposed concentrically around the shaft hole, and lengths of the second plurality of circular pipes become shorter from an edge of [[a]] the second ring to the edge of the intermediate plate,
wherein the air conditioner further comprises:
a motor; 
a first shaft coupling the motor to the shaft hole of the intermediate plate of the first double suction fan, so that that the intermediate plate of the first double suction fan is rotatable by the motor; and
a second shaft coupling the motor to the shaft hole of the intermediate plate of the second double suction fan, so that that the intermediate plate of the second double suction fan is rotatable by the motor.
Response to Amendment/Remarks
	Applicant’s amendments and/or arguments overcome all prior claim objections and 112(b) rejections set forth in the prior Office Action mailed 1/24/2022, consequently, the prior claim objections and 112(b) rejections have been withdrawn.
In further view of the Examiner’s Amendment, the application is now in condition for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABBIR HASAN whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday-Friday 10:30 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sabbir Hasan/Primary Examiner, Art Unit 3745